983 F.2d 1055
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.FEDERAL DEPOSIT INSURANCE CORPORATION, an instrumentality ofthe United States, in its corporate capacity and as thesubrogee of the rights of the depositors of Fidelity FederalSavings and Loan Association, Plaintiff-Appellant,andHOWARD INTERNATIONAL, INCORPORATED;  DevelopmentFunding/Highpointe, Incorporated, Plaintiffs,v.AMERICAN CASUALTY COMPANY OF READING, PENNSYLVANIA, INC.,Defendant-Appellee,andPhilip A. ASPLEN, Jr., Executor for Gerard A. Heidrick, Jr.,deceased;  Edmund A. Chrzanowski;  Francis A.Korwek;  Kendall L. White;  Richard M.Smith, Defendants.
No. 92-1447.
United States Court of Appeals,Fourth Circuit.
Argued:  October 27, 1992Decided:  January 4, 1993Ordered Published May 6, 1993.

1
SEE 995 F.2D 471.